Citation Nr: 1512512	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 769	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the appellant is eligible for the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The appellant served on active duty from March 1977 to July 1980. 

This case comes before the Board of Veterans; Appeal (Board) on appeal of a May 2012 decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. 

In November 2013, the Board remanded the case for additional development.

The Board notes that the appellant's personnel file was made a part of the claims folder in May 2014 - subsequent to issuance of the supplemental statement of the case in March 2013.  This evidence was not submitted by the appellant and is beyond the scope of change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided in VBA Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013 may be considered without a waiver for initial RO review).  The claims file also contains copies of the personnel records concerning the appellant's special court-martial and the offenses for which he was convicted.  The Board recognizes that those documents are date-stamped one day after the March 2013 SSOC.  However, it appears that the agency of original jurisdiction (AOJ) reviewed those documents prior to issuing the SSOC because the SSOC mirrors the detailed information about the UCMJ offenses contained in these documents.  The Board is confident that these documents are contemplated by the "[f]acts and circumstances surrounding claimant's discharge" the RO relied on when issuing the March 2013 SSOC.  Thus, remand for corrective action is not required. 


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge for his period of service from March 1977 to July 1980.

2.  The appellant was not insane at the time of the misconduct for which he received a bad conduct discharge.


CONCLUSION OF LAW

The appellant's bad conduct discharge from service is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014); Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from March 1977 to July 1980.  His DD 214 reflects that he received a bad conduct discharge as a result of a special court-martial.  The appellant disagrees with his character of discharge being considered dishonorable for VA purposes.

In March 1979, the appellant was convicted by special court-martial of numerous offenses under the Uniform Code of Military Justice (UCMJ).  In October 1979, the Naval Clemency and Parole Board declined to grant the appellant clemency.  In February 1980, the United States Navy Court of Military Review approved the findings of guilt and the sentence, including the bad conduct discharge.

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible claimant must be at least 35 but not more than 60 years old, be unemployed, have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  

As noted, to participate in the VRAP, an eligible claimant is one who was last discharged from the Armed Forces under conditions other than dishonorable.  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute. 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply.  The appellant in this case has been denied benefits for willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d) as a "regulatory bar" considered to have been under dishonorable conditions. 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

On review of the evidence, the Board finds that the appellant's bad conduct discharge was due to persistent and willful misconduct in service.  As noted above, the appellant was charged with several offenses under the UCMJ.  The violations included drug offenses.  Further, there is nothing of record that indicates, and the appellant does not contend, that he was insane at the time he committed the offenses that resulted in his bad conduct discharge.

The appellant maintains that the government's witness lied to the Convening Authority at the special court-martial.  He requests that the Board grant him VRAP benefits so that he can break the cycle of homelessness.  While the Board sympathizes with the appellant's position, the Board is constrained to follow the law and lacks authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  There is simply no legal entitlement to VRAP benefits, as the law itself specifies that, to participate in the VRAP, an eligible claimant must be one who was last discharged from the Armed Forces under conditions other than dishonorable.  See Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  

Based on the evidence and analysis above, the Board finds that the appellant's period of service was under dishonorable conditions for purposes of establishing eligibility for VRAP benefits.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


